Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 05/242021. Claims 17, 26, 30 have been amended. Claims 17, 19-27, 30-31 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR15 51148, filed on 02/12/2015.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17, 19-27, 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 17 is drawn to a method which is within the four statutory categories (i.e., method). Claim 27 is drawn to a computer system which is within the four statutory categories (i.e., machine). Claim 30 is drawn to a medical device which is within the four statutory categories (i.e., machine).   

Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “communication terminal” and “central server,” the claim encompasses helping a patient use a device as prescribed by his doctor, which is described on page 4, line 10 – page 6, line 17 as human activity in the specification (i.e., “prescribing a software application to be installed in the same way as a doctor or a healthcare professional would prescribe a conventional medical device,” “ensure that the patient has correctly installed the application,” “prevents the patient from using his application without validation from the doctor”). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 17 has additional limitations (i.e., software application…on a communication terminal, database, central server). Claim 26 has additional limitations (i.e., non-transitory computer readable medium whereon a computer program is recorded, communication terminal including processor, central server having a database). Claim 27 has additional limitations (i.e., computer system incorporating a central 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., communication terminal, database, central server, non-transitory computer readable medium, processor, data network, communication interface) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “a database that stores said computerised medical prescription” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1) (Haider: ¶ abstract; ¶ 0047) and Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1) (Blechman: ¶ 0057; ¶ 0078; ¶ 0111), using a database to store prescription information is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and conventional elements/functions cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 19-26, 31 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 19-22, 24-25 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 23 and 31 further recites the additional elements of “an optical reader” and “a scanner,” which is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of “using an optical reader to optically read the unique prescription code at the communication terminal” and “receive via a scanner an optical code” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1) (Yi: ¶ 0045; ¶ 0049) and Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1) (Blechman: ¶ 0125), using an optical reader or scanner to optically read or 
Claim 26 further recites the additional elements of “a non-transitory computer readable medium whereon a computer program is recorded,” which is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-24, 26-27, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1, hereinafter referred to as "Haider") in view of Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1, hereinafter referred to as "Yi").
Regarding (currently amended) claim 17, Haider teaches a method for activating a software application that executes on a communication terminal of a patient (Haider: abstract, i.e., “an individualised application is loaded and installed on the mobile radio device in order to sign messages to the registry with a signature…to provide data access”) for assisting the patient in a therapeutic treatment prescribed to the patient and determined according to a computerised medical prescription stored in a database connected to a central server remote from said communication terminal (Haider: abstract, i.e., “for the authentication of a patient against a central registry which exchanges data with a repository for the storage of medical data records…to check the authenticity of the remote patient in order to provide data access”; ¶ 0045-0047), said medical prescription including personal prescription data containing information associated with the treatment prescribed to the patient (Haider: ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), said method comprising: 
following an installation of said software application on said communication terminal, communicating between the communication terminal and the central server to authenticate the patient with said central server (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080); and 
upon successful authentication of said patient at said central server, remotely activating, via communication between 2Docket No. 0600-1628Appln. No. 15/549,925said central server and the communication terminal, said software application on the communication terminal, said remotely activating causing execution of one or more software functions of said software application on said communication terminal (Haider: ¶ 0092, i.e., “if the authentication process was able to be completed successfully, further secure channels can be opened in order to enable data exchange or direct communication between device and repository”; ¶ 0129, i.e., Examiner interprets the “decrypt the encrypted data” as the claimed execution of software functions of said software application)…, 
wherein the remotely activating comprises a transmission, from the server and configured for receipt by the communication terminal, of an activation message that comprises said prescription data (Haider: ¶ 0048, i.e., “The medical data in question is…prescriptions or treatment instructions”; ¶ 0124, i.e., Examiner interprets the “specifically requested data record” as the claimed prescription data) and an activation order that remotely activates said software application on the communication terminal (Haider: ¶ 0124, i.e., Examiner interprets the data in “encrypted form (normally with the public key 40')” as the claimed activation order because the public key is required in the decryption process to provide access to the data; ¶ 0129, i.e., “as soon as the data is then received on the device the encryption unit V can be designed to decrypt the encrypted data with the secret or private key”; ¶ 0145, i.e., “the key 40 is preferably a private key and the key 40' the corresponding public key of the key pair”).
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
…said remotely activating causing execution of one or more software functions of said software application on said communication terminal, said execution of the one or more software functions using (Yi: ¶ 0057),
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the execution of software functions of a software application by using prescription data in a manner that ensures that the execution of the software functions complies with the computerized medical prescription, as taught by Yi, within the system of Haider, with the motivation to “provide real-time monitoring of medication compliance” (Yi: ¶ 0012).
Regarding (previously presented) claim 19, Haider and Yi teach the method according to claim 17, wherein the successful authentication comprises comparing, at the central server, of a code received from the communication terminal with a unique prescription code recorded in said database (Haider: ¶ 0055; ¶ 0087, i.e., “the decryption unit can now compare the decryption result with the received device ID for a match”; ¶ 0117; ¶ 0123, i.e., “the memory (for example the repository 12) comprises an association table between device ID 50 and key 40, 40'. After the associated decryption key 40' has been released in each case it is forwarded to the decryption unit E. Thereupon the decryption unit E can decrypt the signature SIG, resulting in the signature prototype SIG-UB, in order to then perform the authentication process by comparison”).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 20, Haider and Yi teach the method according to claim 19, further comprising: 
generating, at the central server, the unique prescription code according to said prescription data and a unique identification number associated with the patient (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information, such as “Medication NDC” and “Download Code”; ¶ 0048; ¶ 0050-0052).
Regarding (previously presented) claim 21, Haider and Yi teach the method according to claim 19, wherein the unique prescription code is a two-dimensional matrix code (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information; ¶ 0048)
Regarding (previously presented) claim 22, Haider and Yi teach the method according to claim 21, wherein the unique prescription code contains information concerning configuration settings of the one or more software functions of said software application (Yi: figure 4, i.e., the QR code is generated from the patient’s prescription information, such as “Message 1” and “Message 2” for “Med Instructions” and “Message 5” and “Message 7” for “Pharmacy Messages”; ¶ 0051-0055).
Regarding (previously presented) claim 23, Haider and Yi teach the method according to claim 21, further comprising: 
using an optical reader to optically read the unique prescription code at the communication terminal (Yi: ¶ 0045, i.e., “the local entry using UI 202 may consist of…scanning of the bar-code such as QR code containing user information”; ¶ 0049).
Regarding (previously presented) claim 24, Haider and Yi teach the method according to claim 17, wherein the prescription data comprise information concerning any of: 
the patient (Yi: figure 4, i.e., the patient medication schedule includes “Patient Name”; ¶ 0050), 
the practitioner (Yi: ¶ 0050), 
the technical characteristics of the communication terminal used as a medical software device (Yi: ¶ 0054-0055),
the configuration settings of the software functions (Yi: figure 4, i.e., the patient medication schedule includes “Message 1” and “Message 2” for “Med Instructions” and “Message 5” and “Message 7” for “Pharmacy Messages”; ¶ 0051-0055), and 
medication prescribed by the practitioner for the treatment of the patient such as for example the medication as such, the self-dosage rules for said medication by the patient himself, the dosage of said medication, the normal measurement values by the associated medical device, and/or the posology associated with said medication (Yi: figure 4, i.e., the patient medication schedule includes “Dispense Cycle,” “Daily,” “Dispense/Day” and “Med Instructions”; ¶ 0051-0055).
Regarding (currently amended) claim 26, Haider and Yi teach a non-transitory computer readable medium whereon a computer program is recorded comprising instructions (Haider: ¶ 0029) that, (Haider: ¶ 0046) of: 
following an installation of a software application on said communication terminal, communicating between the communication terminal and a central server to authenticate a user of the communication terminal with said central server (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080), the central server having a database connected thereto that stores a computerised medical prescription associated with the user (Haider: abstract, i.e., “for the authentication of a patient against a central registry which exchanges data with a repository for the storage of medical data records…to check the authenticity of the remote patient in order to provide data access”; ¶ 0045-0047), said medical prescription including personal prescription data containing information associated with a treatment prescribed to the user (Haider: ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient); and 
upon successful authentication of said user at said central server, activating, via communication between said central server and the communication terminal, said software application on the communication terminal, said activating causing execution of one or more software functions of said software application on said communication terminal (Haider: ¶ 0092, i.e., “if the authentication process was able to be completed successfully, further secure channels can be opened in order to enable data exchange or direct communication between device and repository”; ¶ 0129, i.e., Examiner interprets the “decrypt the encrypted data” as the claimed execution of software functions of said software application)…,
wherein the activating comprises a transmission, from the server and configured for receipt by the communication terminal, of an activation message that comprises said prescription data (Haider: ¶ 0048, i.e., “The medical data in question is…prescriptions or treatment instructions”; ¶ 0124, i.e., Examiner interprets the “specifically requested data record” as the claimed prescription data) and an activation order that activates said software application on the communication terminal as a consequence of the communication between said central server and the communication terminal (Haider: ¶ 0124, i.e., Examiner interprets the data in “encrypted form (normally with the public key 40')” as the claimed activation order because the public key is required in the decryption process to provide access to the data; ¶ 0129, i.e., “as soon as the data is then received on the device the encryption unit V can be designed to decrypt the encrypted data with the secret or private key”; ¶ 0145, i.e., “the key 40 is preferably a private key and the key 40' the corresponding public key of the key pair”).
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
…said execution of the one or more software functions using said prescription data in a manner that ensures that the execution of said one or more software functions complies with the computerized medical prescription (Yi: ¶ 0057), 
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 27, Haider teaches a computer system incorporating at least a central computer server in communication with a data network, for activating a software application of a communication terminal of a patient (Haider: abstract, i.e., “an individualised application is loaded and installed on the mobile radio device in order to sign messages to the registry with a signature…to provide data access”) for assisting the patient in a therapeutic treatment prescribed to the patient and determined according to a computerised medical prescription, said medical prescription having personal prescription data stored therein that contains information associated with the treatment prescribed to the patient (Haider: ¶ 0045-0047; ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), said computer system comprising: 
a database that stores said computerised medical prescription (Haider: abstract, i.e., “a repository for the storage of medical data records”; ¶ 0047); and 
software stored and executable by the central server, configured to cause the central server to: 
authenticate the patient via transmissions via the data network with the communication terminal whereon said software application is installed (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080), and 
(Haider: ¶ 0092, i.e., “if the authentication process was able to be completed successfully, further secure channels can be opened in order to enable data exchange or direct communication between device and repository”)…, 
wherein the remotely activating comprises a transmission configured for the communication terminal and including an activation message that comprises the prescription data and an activation order (Haider: ¶ 0120; ¶ 0124-0125).
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
…authorise execution of one or more software functions of said software application on said communication terminal, said execution of the one or more software functions using the prescription data in a manner that ensures that the execution of said one or more software functions complies with the computerized medical prescription (Yi: ¶ 0057), 
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 30, Haider teaches a medical device (Haider: abstract), comprising: 
a communication terminal comprising a non-transitory data storage having stored thereon a software application including software functions (Haider: abstract, i.e., “an individualised application is loaded and installed on the mobile radio device in order to sign messages to the registry with a signature…to provide data access”; ¶ 0046) configured to assist a patient in a therapeutic treatment determined according to a computerised medical prescription for the patient (Haider: ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), said medical prescription recorded in a database connected to a central server remote from said communication terminal and in communication with said communication terminal, said medical prescription comprising personal prescription data containing information associated with the treatment prescribed to the patient (Haider: abstract, i.e., “for the authentication of a patient against a central registry which exchanges data with a repository for the storage of medical data records…to check the authenticity of the remote patient in order to provide data access”; ¶ 0045-0047; ¶ 0048, i.e., Examiner interprets the provision of data access to “prescriptions or treatment instructions” as the claimed assisting the patient), 
said communication terminal comprising a communication interface for communicating with the central server, and said non-transitory data storage having 7Docket No. 0600-1628Appln. No. 15/549,925further software stored thereon that, upon execution by a processor of the communication terminal, causes the communication terminal (Haider: ¶ 0046) to: 
initiate an authentication of the patient with said central server via said communication interface (Haider: ¶ 0050, i.e., “after the app has been installed the cell phone can be identified one-to-one in the authentication system”; ¶ 0076-0080), and 
upon successful authentication and receipt of a communication from the central server for activating said software application, activate said application on the communication terminal and thereby execute one or more of said software functions of said software application on said communication terminal (Haider: ¶ 0092, i.e., “if the authentication process was able to be completed successfully, further secure channels can be opened in order to enable data exchange or direct communication between device and repository”)…, 
wherein the communication from the central server comprises an activation message that comprises the prescription data and an activation order (Haider: ¶ 0120; ¶ 0124-0125).
Yet, Haider does not explicitly teach, but Yi teaches, in the same field of endeavor,
…activate said application on the communication terminal and thereby execute one or more of said software functions of said software application on said communication terminal, said execution of the one or more software functions using the prescription data in a manner that ensures that the execution of said one or more software functions complies with the computerized medical prescription (Yi: ¶ 0057), 
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 31, Haider and Yi teach the medical device according to claim 30, wherein the further software is further configured to cause the communication terminal to emit to said central server a request comprising a code to be compared by the central server with a unique prescription code recorded in said database (Haider: ¶ 0055; ¶ 0087, i.e., “the decryption unit can now compare the decryption result with the received device ID for a match”; ¶ 0117; ¶ 0123, i.e., “the memory (for example the repository 12) comprises an association table between device ID 50 and key 40, 40'. After the associated decryption key 40' has been released in each case it is forwarded to the decryption unit E. Thereupon the decryption unit E can decrypt the signature SIG, resulting in the signature prototype SIG-UB, in order to then perform the authentication process by comparison”), and to receive via a scanner an optical code from said central server (Yi: ¶ 0045-0049) that includes an activation message that comprises said prescription data and an activation order (Yi: ¶ 0050-0055).
The obviousness of combining the teachings of Haider and Yi are discussed in the rejection of claim 17, and incorporated herein.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (U.S. Patent App. Pub. No. US 2015/0032633 A1, hereinafter referred to as "Haider") in view of Yi et al. (U.S. Patent App. Pub. No. US 2012/0165975 A1, hereinafter referred to as "Yi"), as applied to claims 17, 19-24, 26-27, 30-31 above, and further in view of Blechman (U.S. Patent App. Pub. No. US 2015/0213195 A1).
Regarding (previously presented) claim 25, Haider and Yi teach the method according to claim 17.
Yet, Haider and Yi do not explicitly teach, but Blechman teaches, in the same field of endeavor, further comprising: 
upon said successful authentication of said patient at said central server, emitting at the central server an access code to said communication terminal (Blechman: ¶ 0060, i.e., “consistent with the authorization of patient 102, the system 110 sends a passcode for access to the encrypted electronic file 152 only to the registered device”) in order to authorise the activating of said application and of said prescription data, said access code having a limited duration (Blechman: ¶ 0052, i.e., “individuals…authorized with permissions including those related to…content (e.g., all content, only diagnostic images), functions (e.g., all functions, only view and download diagnostic images online, receive messages requesting information stored in an ECHR system), time periods (e.g., until replaced by the patient, only the next 30 days), and means of access such as mobile- or web-connected computers, web services, and designated ECHR system (e.g., all means of access, only the ECHR system designated by the healthcare provider)”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the emission of an access code with a limited duration, as taught by Blechman, with the system of Haider and Yi, with the motivation of “[maximizing] the security of data in patient records” (Blechman: ¶ 0034).
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/24/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections of claim 26, the amendments overcome the rejections.
Regarding the 101 “software per se” rejections of claims 30-31, the amendments overcome the rejections.
Regarding the 101 rejections, “the claims do not recite any steps concerning organizing human activity” because “the plain meaning of the claims is directed to the operation of a communication terminal that runs a software application and communicates with a central server having data stored thereon having the operational capability to control the behavior of the software application,” “the Office has not established a legal nexus between the claims and the subject matter identified by MPEP §2106.04(a) as an abstract idea. Firstly, the Office does not identify specific recitations of the claims with corresponding examples in the MPEP associated with "managing personal behavior or relationships or interactions between people." Second, the Office identifies "helping a patient use a device as prescribed by his doctor" as falling within the purview of "managing personal behavior or relationships or interactions between people," but fails to provide legal reasoning or support for this conclusion. Thirdly, the Office does not establish that the claims 
Regarding the 103 rejections, the cited prior art references do not teach the amended claim limitations because “the transmission of this data does not suggest an activation message as recited by claim 17 because no activation is performed on the device following the authentication,” “the authentication process in HAIDER results only in the opening of a secure channel; no remote activation of software executed on the communication terminal of the patient for assisting the patient in a therapeutic treatment…In addition, in HAIDER the opening of a secure channel is performed before conveying the patient-specific and relevant data…the transmission of the "activation message" necessarily occurs before the activation of the software itself (i.e., the events cited in HAIDER occur in opposite order to the steps claimed).”
In response to Applicant’s argument that (a) regarding the 112 rejections of claim 26, the amendments overcome the rejections; and (b) regarding the 101 “software per se” rejections of claims 30-31, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the aforementioned 112 rejections of claim 26 and 101 “software per se” rejections of claims 30-31.
In response to Applicant’s argument that (c) regarding the 101 rejections, “the claims do not recite any steps concerning organizing human activity” because “the plain meaning of the claims is directed to the operation of a communication terminal that runs a software application and communicates with a central server having data stored thereon having the operational capability to control the behavior of the software application,” “the Office has not established a legal nexus between the claims and the subject matter identified by MPEP §2106.04(a) as an abstract idea. Firstly, the Office does not identify specific recitations of the claims with corresponding examples in the MPEP associated with "managing personal behavior or relationships or interactions between people." Second, the Office identifies "helping a patient use a device as prescribed by his doctor" as falling within the purview of "managing personal behavior or relationships or interactions between people," but fails to provide legal reasoning or support for this conclusion. Thirdly, the Office does not establish that the claims cover the alleged "helping a patient use a device as prescribed by his doctor", instead relying entirely on an improper importation into the claims of limitations alleged to be disclosed in the specification but are not present in the claims”:
It is respectfully submitted that the claims of the present invention encompasses helping a patient use a device as prescribed by his doctor, which is described on page 4, line 10 – page 6, line 17 as human activity in the specification, and covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Applicant argues “the Office identifies "helping a patient use a device as prescribed by his doctor" as falling within the purview of "managing personal behavior or relationships or interactions between people," but fails to provide legal reasoning or support for this conclusion” and “the Office does not establish that the claims cover the alleged "helping a patient use a device as prescribed by his doctor", instead relying entirely on an improper importation into the claims  of   limitations  alleged  to  be   disclosed  in  the specification but are not present in the claims.” However, as stated in the Office Action dated 06/19/2020 and updated in the 101 rejection above, the noted claim limitations describe authenticating a patient, activating a software application on a patient’s device, and ensuring the functions of the software application execute as prescribed by the patient’s doctor—which are rules or instructions followed by a patient to help him use his device accordingly, which covers managing personal behavior or relationships or interactions between people following rules or instructions. Helping a patient use a device as prescribed by his doctor is further described by the specification as human activity in the following exemplary excerpts: “prescribing a software application to be installed in the same way as a doctor or a healthcare professional would prescribe a conventional medical device,” “ensure that the patient has correctly installed the application,” “prevents the patient from using his application without validation from the doctor” (page 4, line 10 – page 6, line 17)
Applicant argues “None of the steps recited in claim 17 corresponds to any of the human activity associated with "managing personal behavior and relationships or interactions between people" identified by the Office in MPEP §2306.04(1) (2) (II) (C)” and “the Office does not identify specific recitations of the claims with corresponding examples in the MPEP associated with "managing personal behavior or relationships or interactions between people,”” but the list of examples for the enumerated sub-groupings is exemplary, and not exhaustive; Applicant’s invention need not be included in the list, as long as the claim 
Applicant argues “the plain meaning of the claims is directed to the operation of a communication terminal that runs a software application and communicates with a central server having data stored thereon having the operational capability to control the behavior of the software application,” but the structural elements to which Applicant refers (i.e., communication terminal, central server) are recited at a high-level of generality such that it only amounts to mere instructions to apply the exception using generic computer components. That is, other than reciting a “communication terminal” and “central server,” the claim encompasses helping a patient use a device as prescribed by his doctor, which covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Examiner maintains the 101 rejections of claims 17, 19-27, 30-31 which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (d) regarding the 103 rejections, the cited prior art references do not teach the amended claim limitations because “the transmission of this data does not suggest an activation message as recited by claim 17 because no activation is performed on the device following the authentication,” “the authentication process in HAIDER results only in the opening of a secure channel; no remote activation of software executed on the communication terminal of the patient for assisting the patient in a therapeutic treatment…In addition, in HAIDER the opening of a secure channel is performed before conveying the patient-specific and relevant data…the transmission of the "activation message" necessarily occurs before the activation of the software itself (i.e., the events cited in HAIDER occur in opposite order to the steps claimed)”:
It is respectfully submitted that Examiner interprets the encrypted data as the claimed activation order because the public key used in the encryption is required for the decryption process to provide access to the data and Examiner interprets the decryption of the requested data as the claimed activation because it allows the user to have access to the previously inaccessible data. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/E.H./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626